*622
ON APPELLANT’S MOTION FOR REHEARING

PER CURIAM.
We grant in part the appellant’s motion for rehearing, but only to clarify that the defendant’s appeal is from the denial of both his Florida Rule of Criminal Procedure 3.850 motion and his Florida Rule of Criminal Procedure 3.800(a) motion. We otherwise deny the appellant’s motion for rehearing in all other respects, and thereby maintain our affirmance of the defendant’s appeal on the merits. See Martinez v. State, 169 So.3d 170 (Fla. 4th DCA 2015).

Affirmed.

CIKLIN, C.J., MAY and GERBER, JJ„ concur.